Barrow, J.,
dissenting.
The principle expressed in Niblett v. Commonwealth, 217 Va. 76, 225 S.E.2d 391 (1976), is not, in my opinion, applicable to this appeal. Niblett addresses the admissibility of the observations of one who witnesses an out-of-court identification. Id. at 78, 225 S.E.2d at 392. The officer in this case did not witness the out-of-court identification; he described, instead, that which a witness told him she had seen the day before. His testimony was, therefore, hearsay and inadmissible.
Niblett adopts a well recognized exception to the hearsay rule that allows evidence of an extra-judicial identification. Id. at 81, 225 S.E.2d at 394. This exception grew out of a movement to completely abandon the orthodox view of the hearsay rule where the declarant of an extra-judicial statement is present and subject to cross-examination. McCormick on Evidence § 251 (4th ed. 1992). This underlying movement has now itself been substantially rejected. Id. Fearing that litigants would substitute “carefully prepared” statements for testimony, modern authority limits this exception to prior inconsistent statements, prior consistent statements, and statements of identification. Id.
Substantial authority recognizes the admissibility of evidence of an extra-judicial identification, often without recognizing a hearsay problem. Id. at 122. Justification for the exception lies in the “unsatisfactory nature of court room identification and the safeguards which now surround staged out-of-court identifications.” Id. at 122-23. Such justification does not, however, extend to a *348witness’s description to a police officer of what she saw the day before.
The witness’s description of what she had seen the day before was an “out-of-court declaration or nonverbal assertion offered in court to prove the truth of the matter asserted.” Arnold v. Commonwealth, 4 Va. App. 275, 280, 356 S.E.2d 847, 850 (1987). Thus, what she told the officer was hearsay, not subject to an exception, and inadmissible. Consequently, I would reverse the judgment of conviction and remand the proceeding for a new trial.